DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 11, 15, and 20 are allowed and are re-numbered as claims 1-5, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record cited in the IDS and PTO-892 in the application file fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claims 11 and 20, determining, by the terminal device, a spatial domain reception filter used for receiving a control resource set (CORESET) where the PDCCH is located, as the beam for transmitting the first PUSCH,
wherein the PDCCH is not a PDCCH carrying a DCI for scheduling the first PUSCH, and wherein the PDCCH is a PDCCH satisfying a predefined latency relationship with the first PUSCH and the PDCCH is a recently received PDCCH that is k slots or k OFDM symbols before the terminal device transmits the first PUSCH, k being a non-negative integer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/06/2021